

EXHIBIT 10.20
 
CHEMED CORPORATION
SENIOR EXECUTIVE SEVERANCE POLICY
AS AMENDED AUGUST 3, 2018
 
As of December 1, 2006, Chemed Corporation established the Chemed Corporation
Senior Executive Severance Policy (“the Policy”).  As of August 3, 2018 (the
"Amendment Date"), the Company amended the Policy to provide that the tax
gross-up provisions in Section 3.1 shall apply only to those individuals who
were Participants in the Policy on the Amendment Date and not to anyone
designated as a Participant following the Amendment Date.
 

 PARTICIPATION
 
Participants in the Policy shall consist of those officers designated from time
to time on Attachment A to this Policy by the Compensation/Incentive Committee
of the Board of Directors, as may be approved by the Board of Directors.  The
Compensation/Incentive Committee and/or the Board shall have the ability to add
or remove Participants at its discretion.
 


TERMINATION OF EMPLOYMENT
 
Termination of Employment.  The employment of a Participant shall terminate upon
the occurrence of any of the following:
 
The death of the Participant;
 
The termination of the Participant's employment due to the Participant's
disability pursuant to §2.2;
 
The termination by the Company of the Participant's employment for Cause
pursuant to §2.3;
 
The retirement of the Participant under a retirement plan of the Company; or
 
The resignation of the Participant.
 
The termination by the Company of the Participant's employment for any reason
other than those specified in this §2.1 shall hereinafter be referred to as a
termination "Without Cause".
 
Disability.  If, by reason of physical or mental disability, the Participant is
unable to carry out his or her duties pursuant to this Policy for four (4)
consecutive months, the Participant’s may be terminated by the Company upon two
(2) months' written notice to be given to the Participant at any time after the
period of four (4) continuous months of disability and while such disability
continues.  If, prior to the expiration of the two (2) months after the giving
of such notice, the Participant shall recover from such disability and return to
the active discharge of his or her duties, then such notice shall be of no
further force and effect and the Participant's employment shall continue as if
such disability had not occurred. If the Participant shall not so recover from
his or her disability and return to his or her duties, then the Participant’s
services shall terminate at the expiration date of such two (2) months' notice. 
In the event a dispute arises between the Participant and the Company concerning
the Participant's physical or mental ability to continue or return to the
performance of his or her duties as aforesaid, the Participant shall submit to
examination by a competent physician mutually agreeable to both parties, and
such physician's opinion as to the Participant's ability to so perform will be
final and binding.
 
54

--------------------------------------------------------------------------------



For Cause.  The Company may, at any time by written notice to the Participant,
terminate his or her services for Cause.  Such notice shall specify the event or
events and the actions or failure to act constituting Cause.  “Cause” shall
mean, with respect to a Participant’s termination of employment: (a) the willful
and repeated failure of the Participant  to perform substantially the
Participant’s duties with Company (other than any such failure resulting from
incapacity due to physical or mental illness); (b) the Participant’s conviction
of, or plea of guilty or nolo contendere to, which through lapse of time or
otherwise is not subject to appeal, a felony which is materially and
demonstrably injurious to Company; or (c) the Participant’s engagement in
willful gross misconduct or gross negligence in connection with his or her
employment.
 
If the basis for discharge is pursuant to paragraph (c) above, the Participant
shall have thirty (30) days from receipt of the notice of termination for Cause
to cure, if curable, the actions or failure to act specified in such notice and,
in the event of any such cure within such period, such conduct shall not
constitute Cause hereunder.
 
Consequences of Termination.
 
If the Participant's employment shall terminate pursuant to any of the
provisions of this Article 2, the Participant’s base salary and all incentive
compensation shall cease to accrue forthwith.
 
If the Company shall terminate the Participant's employment Without Cause, the
Company shall pay the Participant within 10 days of termination but in no event
later than the following March 15 a lump sum amount in cash equal to one and
one-half times the Participant’s then annual base salary plus a lump sum amount
in cash equal to the product of: (i) the average amount of the Participant’s
annual incentives under the Company’s annual incentive plan paid or payable for
the last three full fiscal years prior to termination; and (ii) a fraction, the
numerator of which is the number of days in the fiscal year through the date of
termination and the denominator of which is 365.  The Participant shall also be
eligible to participate in the Company’s welfare benefits plans such as health
insurance, life insurance, long-term care insurance, and long-term disability
benefits plans for twelve months following termination, at the then current
employee contribution rates; provided that if the Participant is precluded from
continuing his or her participation in any applicable plan, program, or
arrangement, the Participant shall be provided with the after-tax cost of
continuation of such coverage, including premiums under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, (“COBRA Premiums”), for the
Participant with respect to the benefits provided under such plan, program, or
arrangement, paid as a lump sum within 10 days of termination, but in no event
later than the following March 15.  If the Participant becomes reemployed with
another employer and is eligible to receive health insurance, life insurance,
long-term care insurance or long-term disability coverage under another
employer-provided plan (regardless of whether the Participant elects such
coverage), the welfare benefits provided pursuant to this Policy shall be
secondary to those provided under such other plan.
 
In the event that the Participant’s employment shall terminate pursuant to any
of the provisions of this Article 2, the rights of the Participant under any
incentive compensation plan of the Company, under any executive or employee
benefit plans or arrangements, or otherwise shall be determined, subject to this
Article 2, in accordance with the terms and provisions of such plans,
arrangements and options applicable to an employee whose employment has
terminated in the manner that occurred, except that a termination Without Cause
shall be treated as a retirement under a retirement plan of the Company for the
purposes of the Company stock incentive plans.
 
If the Participant’s employment shall terminate pursuant to §2.1(a), (b), or
(d), the Company shall pay the Participant, during the period from the  183rd to
the 190th day following termination, in lieu of any amounts that may be due and
payable under the Company’s annual incentive plan for the fiscal year of
termination a lump sum amount in cash equal to the product of: (i) the average
amount of the Participant’s annual incentives under the Company’s annual
incentive plan paid or payable for the last three full fiscal years prior to
termination; and (ii) a fraction, the numerator of which is the number of days
in the fiscal year through the date of termination and the denominator of which
is 365.
 
If the Participant’s employment shall terminate pursuant to §2.1(e) or if the
Company shall terminate Participant’s employment with Cause pursuant to §2.1(c),
Participant’s annual incentive bonus shall then be forfeited.


55

--------------------------------------------------------------------------------

 
Participant shall not be required to offset against amounts due from the Company
under this Article 2 for any salary, bonus or other benefits (other than welfare
benefits described above) received by the Participant from a third-party, and
the Participant shall be under no duty to mitigate by seeking or accepting
another position.
 
Any amounts paid or benefits received under this Policy are conditioned upon
execution of a waiver of liability in favor of the Company executed by the
Participant, in the form approved by the Company’s counsel.
 
Any amounts paid or benefits received under this Policy are also conditioned,
other than a termination under Section 2.1(a), upon execution of the following
in a form approved by the Company’s counsel: (i) an agreement prohibiting
directly or indirectly publishing or disclosing any confidential information of
the Company or any of its affiliates, or using such confidential information for
the Participant’s own use or making it available to others; (ii) a one-year post
termination non-compete agreement under which the Participant will not directly
or indirectly engage in or become interested in any business providing or
arranging for any products or services that directly or indirectly are in
competition with the Company or any of its subsidiaries; and (iii) an agreement
prohibiting solicitation during such one-year period of the employment of any
employees or other personnel providing services to the Company or any of its
subsidiaries or soliciting the business of any customer of the Company or any of
its subsidiaries.
 

 APPLICATION OF SECTION 409A OF THE INTERNAL REVENUE CODE.
 
This Section 3.1 shall apply only to those individuals who were Participants in
the Policy on the Amendment Date and not to anyone designated as a Participant
following the Amendment Date.
 
In the event that any payment or benefit to the Participant or for the
Participant’s benefit paid or payable or distributed or distributable under this
Policy (“Payment”), would be subject to the excise tax imposed by Section 409A
of the Internal Revenue Code (“Code”), or any interest or penalties are incurred
by the Participant with respect to such excise tax (collectively, “Excise Tax”),
the Participant will be entitled to receive an additional payment (“Gross-Up
Payment”) in an amount such that after payment by the Participant of all taxes
(including any income or payroll tax, interest or penalties imposed with respect
to such taxes and the Excise Tax, other than interest and penalties imposed by
reason of the Participant’s failure to file timely a tax return or pay taxes
shown due on the Participant’s return, and including any Excise Tax imposed upon
the Gross-Up Payment), the Participant retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.
 
An initial determination as to whether and in what amount a Gross-Up Payment is
required will be made at the Company’s expense by an accounting firm of
recognized national standing selected by the Company (“Accounting Firm”).  The
Accounting Firm will provide its determination (“Determination”), together with
detailed supporting calculations and documentation, to the Company and the
Participant within five days of the date of termination, if applicable, or such
other time as requested by the Company or by the Participant (provided the
Participant reasonably believes that any of the Payments may be subject to the
Excise Tax).  If the Accounting Firm determines that no Excise Tax is payable by
the Participant with respect to a Payment or Payments, it will furnish the
Participant an opinion reasonably acceptable to the Participant that no Excise
Tax will be imposed.  Within 10 days of the delivery of the Determination, the
Participant will have the right to dispute the Determination (the “Dispute”). 
The Gross-Up Payment, if any, as determined pursuant to this Section will be
paid by the Company to the Participant within 5 days of the receipt of the
Determination.  The existence of the Dispute will not in any way affect the
Participant’s right to receive the Gross-Up Payment in accordance with the
Determination.  If there is no Dispute, the Determination will be binding upon
the Company and the Participant, subject to the following paragraph.
 
56

--------------------------------------------------------------------------------



As a result of uncertainty in the application of Section 409A of the Code, it is
possible that a Gross-Up Payment will be paid which should not be paid (“Excess
Payment”) or that a Gross-Up Payment which should be paid will not be paid
(“Underpayment”).  An Underpayment will be deemed to have occurred (i) upon
notice to the Participant from any governmental taxing authority that the
Participant’s tax liability (whether in respect of the Participant’s current
taxable year or in respect of any prior taxable year) may be increased by reason
of the imposition of the Excise Tax on a Payment or Payments with respect to
which the Company has failed to make a sufficient Gross-Up Payment, (ii) upon a
determination by a court, (iii) by reason of a determination by the Company
(which will include the position taken by the Company on its federal income tax
return) or (iv) upon the resolution of the Dispute to the Participant’s
satisfaction. If an Underpayment occurs, the Participant will promptly notify
the Company and the Company will promptly, but in any event at least 5 days
prior to the date on which the applicable government taxing authority has
requested payment, pay to the Participant an additional Gross-Up Payment equal
to the amount of the Underpayment plus any interest and penalties (other than
interest and penalties imposed by reason of the Participant’s failure to file
timely a tax return or pay taxes shown due on the Participant’s return) imposed
on the Underpayment.
 
An Excess Payment will be deemed to have occurred upon a Final Determination (as
hereinafter defined) that the Excise Tax will not be imposed upon a Payment or
Payments (or portion thereof) with respect to which the Participant had
previously received a Gross-Up Payment.  A “Final Determination” will be deemed
to have occurred when the Participant has received from the applicable
government taxing authority a refund of taxes or other reduction in the
Participant’s tax liability by reason of the Excise Payment and upon either (x)
the date a determination is made by, or an agreement is entered into with, the
applicable governmental taxing authority which finally binds the Participant and
such taxing authority, or if a claim is brought before a court, the date a final
determination has been made by such court and either all appeals have been
finally resolved or the time for all appeals has expired or (y) the statute of
limitations with respect to the Participant’s applicable tax return has
expired.  If an Excess Payment is determined to have been made, the Participant
will pay to the Company (but not less than 10 days after the determination of
such Excess Payment and written notice has been delivered to the Participant)
the amount of the Excess Payment plus interest at an annual rate equal to the
Applicable Federal Rate provided for in Section 1274(d) of the Code from the
date the Gross-Up Payment was paid until the date of repayment.  The Participant
will use reasonable cooperative efforts at the request of the Company to assist
in the determination of the amount of any Excess Payment or Underpayment made to
the Participant pursuant to this Policy.
 
All Gross-Up Payments payable pursuant to this Section 3.1 and any other amounts
payable to any Participant pursuant to this Policy in respect of taxes shall be
paid to the Participant as soon as practicable after the amount of the relevant
tax has been determined and, in any event, no later than December 31 of the year
immediately following the year in which the Participant remits the relevant
taxes.
 
The payments and benefits under this Policy are intended to be exempt from, or
comply with, Section 409A of the Code, and to the maximum extent permitted this
Policy shall be limited, construed and interpreted in accordance with such
intent. Except as specifically set forth in Section 3.1 in respect of
individuals who were Participants as of the Amendment Date, in no event
whatsoever shall the Company or its Affiliates or their respective officers,
directors, employees or agents be liable for any additional tax, interest or
penalties that may be imposed on a Participant or damages for failing to comply
with Section 409A of the Code under this Policy.
 
57

--------------------------------------------------------------------------------



Notwithstanding any other provision of this Policy to the contrary, to the
extent that any reimbursement of expenses constitutes nonqualified deferred
compensation subject to Section 409A of the Code, such reimbursement shall be
provided no later than December 31 of the year following the year in which the
expense was incurred (or, where applicable, no later than such earlier time
required by this Policy). To the extent required by Section 409A of the Code,
(i) the amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year, (ii) the amount of any
in-kind benefits provided in one year shall not affect the amount of in-kind
benefits provided in any other year and (iii) any right to such reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
 
For purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), the right to
receive payments in the form of installment payments shall be treated as a right
to receive a series of separate payments and, accordingly, each installment
payment shall at all times be considered a separate and distinct payment.
 
Notwithstanding any other provision of this Policy to the contrary, if, at the
time of a Participant's separation from service (as defined in Section 409A of
the Code), the Participant is a “Specified Employee”, then the Company will
defer the payment or commencement of any nonqualified deferred compensation
subject to Section 409A of the Code payable upon separation from service
(without any reduction in such payments or benefits ultimately paid or provided
to the Participant) until the date that is six months following separation from
service or, if earlier, the earliest other date as is permitted under Section
409A of the Code (and any amounts that otherwise would have been paid during
this deferral period will be paid in a lump sum on the day after the expiration
of the six-month period or such shorter period, if applicable).
 
Notwithstanding anything in this Policy or elsewhere to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Policy providing for the payment of any amounts or
benefits that constitute nonqualified deferred compensation subject to Section
409A of the Code upon or following a termination of the Participant's employment
unless such termination is also a “separation from service” within the meaning
of Section 409A of the Code and, for purposes of any such provision of this
Policy, references to a “termination,” “termination of employment” or like terms
shall mean “separation from service” and the date of such separation from
service shall be the date of termination for purposes of any such payment or
benefits.
 

 LEGAL FEES AND EXPENSES, ARBITRATION.
 
Each party shall pay their own legal fees incurred in connection with any
enforcement of rights under this Policy.  All disputes arising hereunder shall
be subject to arbitration according to the rules of the American Arbitration
Association.  The Company and the Participant shall share equally in any third
party costs of such arbitration.
 

 GOVERNING LAW.
 
This Policy, the rights and obligations hereunder, and any related claims shall
be governed by and construed in accordance with the laws of the State of Ohio.
 
58

--------------------------------------------------------------------------------



Attachment A




Chemed Corporation
Senior Executive Severance Plan


Participant Designation



Chemed Headquarters    
N. C. Dallob
VP, Secretary and Chief Legal Officer
 
T. C. Hutton
Vice President
 
T. J. Reilly
Vice President
 
L. A. Reinhard
VP and Chief Administrative Officer
 
M. D. Witzeman
VP and Controller
 
J. W. Painter
Assistant VP and Senior Counsel
 
G. A. Zarick
Assistant VP and Director of Planning
            Vitas Headquarters    
N. M. Westfall
Chief Executive Officer
 
D. A. Wester
President and Chief Financial Officer
 
P. Hale
Executive VP and Chief Information Officer
 
J. Wherley
Executive VP and Chief Operating Officer
 
P. Husted
Executive VP Operations
 
R. C. Miller
Senior VP and Chief Compliance Officer
            Roto-Rooter Headquarters    
S. S. Lee
Chief Executive Officer
 
R. L. Arquilla
President and Chief Operating Officer
 
R. P. Goldschmidt
Executive VP - Development
 
M. A. Conners
Executive VP - Contractors
 
K. M. Aielli
Vice President - Finance





59